Citation Nr: 0029862	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  93-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by weakness of the right leg.

2.  Entitlement to service connection for low back disability 
other than lumbar myositis.

3.  Entitlement to a compensable rating for lumbar myositis.

4.  Entitlement to an increased rating for residuals of a 
gunshot wound and fracture of the left leg with scarring, 
currently evaluated at 30 percent.

5.  Entitlement to an increased rating for left thigh muscle 
atrophy, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to February 
1957.

This appeal arises from the January 1992 rating decision from 
the St. Petersburg, Florida Regional Office (RO) that denied 
the veteran's claim for service connection for right leg 
weakness and determined that the 0 percent evaluation for 
lumbar myositis, 30 percent for left leg wound, and 10 
percent evaluation for left thigh muscle atrophy was 
continued.  A Notice of Disagreement was filed in August 1992 
and a Statement of the Case was issued in October 1992.  A 
substantive appeal was filed in November 1992 with a request 
for a hearing at the RO before a member of the Board.  

On July 21, 1993, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2000).

This case was remanded in October 1995 for further 
development. In the October 1995 Remand it was indicated that 
at the July 1993 hearing, the veteran raised a claim for 
service connection for a low back disorder other than lumbar 
myositis.  This issue was inextricably intertwined with the 
increased rating issues on appeal.  

By rating action of March 1997, the St. Petersburg RO denied 
service connection for chronic low back strain with bilateral 
sciatica, probable discogenic disease.  A Notice of 
Disagreement was filed in April 1997 and a Statement of the 
Case was issued in March 2000.  A substantive appeal was 
filed in April 2000 with a request for a video conferencing 
hearing before a member of the Board.

This case was remanded in December 1999 for further 
development.  The case was thereafter returned to the Board.

In December 1999, the veteran requested copies of his medical 
treatment records from the VA outpatient clinic in Orlando.  
These should be made available to the veteran.


REMAND

Initially, it is noted that in his VA Form 9, Appeal to the 
Board of Veterans' Appeals, dated in April 2000, the veteran 
requested that he be afforded a videoconference hearing 
before the Board at the RO.  
 
Further, the veteran contends that the RO erred by failing to 
grant the benefits sought on appeal.  He has thus stated a 
well-grounded claim for an increased rating as to the issues 
of entitlement to a compensable rating for lumbar myositis, 
entitlement to an increased rating for residuals of a gunshot 
wound and fracture of the left leg with scarring, currently 
evaluated at 30 percent, and entitlement to an increased 
rating for left thigh muscle atrophy, currently evaluated at 
10 percent.  A claim for an increased evaluation is well 
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Further, the 
claim for service connection for a disability manifested by 
weakness of the right leg is well grounded, as established by 
decision of the Board in December 1999.  As there are well 
grounded claims, the VA has a duty to assist the veteran in 
developing the facts pertinent to his claims.  38 C.F.R. 
§ 3.159 (1999); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Finally, the issue of entitlement to service connection for 
low back disability other than lumbar myositis, is 
inextricably intertwined with the abovenoted issues.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

In the December 1999 Remand, it was requested that 
examinations be provided to the veteran regarding the service 
connection and increased rating claims.  In this case 
additional examinations are necessary.  Initially, in order 
to rate the service connected lumbar myositis, it is 
necessary first to determine which of the veteran's low back 
symptoms are attributable to a disability of service origin.  
It has been opined by a VA examiner in January 2000 that the 
veteran's low back disability is related to the left leg 
disability; however, it needs to be determined if the 
examiner is referring to the service connected lumbar 
myositis or a low back disability other than lumbar myositis.  
Therefore, it needs to initially be determined whether a 
lumbar disability other than lumbar myositis is determined to 
be related to the service connected left leg disability.  
Thereafter, the current severity of the service connected 
lumbar myositis should be determined, taking into account the 
considerations of DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is further noted that a VA examination for rating purposes 
that addresses the requirements of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) has not been provided as to the service 
connected residuals of a gunshot wound and fracture of the 
left leg.  In DeLuca v. Brown, the Court held that in 
evaluating a service connected disability involving a joint, 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  The veteran has indicated he has pain on 
use of his left leg and low back.  Therefore, the veteran 
should be afforded an orthopedic examination to address the 
DeLuca requirements.  In addition to ordering a new VA 
orthopedic examination, the RO should also order a 
neurological examination to assess the current severity of 
any neurological disability related to the service connected 
disabilities.  
 
An examination regarding any muscle disability and scars 
related to the service connected left leg disabilities should 
additionally be provided.  In this regard, the RO's attention 
is directed to Esteban v. Brown, 6 Vet. App. 259 (1994).  
Therein, the Court held that an appellant might be entitled 
to separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  Therefore, the RO should determine if 
separate ratings are assignable for any manifestations of the 
service connected gunshot wound and fracture of the left leg 
with scarring and left thigh muscle atrophy. 

Further, as to the issue of service connection for a 
disability manifested by weakness of the right leg, a private 
practitioner indicated in April 1997 that there was a 
possibility that the veteran's right leg condition may be a 
manifestation of his low back problems.  Therefore, it must 
be first determined whether a low back disability other than 
lumbar myositis is service connected, as additionally 
indicated above, and then whether any current right leg 
disability is attributable to any service connected low back 
disability. 

Finally, it is noted that the VA examiners in January 2000 
indicated that the veteran was not cooperative.  The veteran 
reported in April 2000 that he was unable to perform the 
examiners' requests at the VA examinations due to a language 
barrier.  Any necessary measures to correct this should be 
provided in the requested examinations.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

In view of the foregoing developments and in the interests of 
preserving the veteran's right to due process of law, this 
matter is REMANDED to the RO for the following action:

1.  The veteran should be scheduled for a 
videoconference hearing before the Board 
at the RO in St. Petersburg, Florida, in 
accordance with his request therefor.  If 
feasible, this hearing should be 
scheduled before member of the Board, 
Iris S. Sherman. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the lower 
extremities and low back.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained. 
 
3.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations.  
All indicated tests and studies should be 
accomplished, and all questions should be 
answered using the corresponding Roman 
numeral and using any underlined standard 
of proof.  The reasons and bases for 
opinions given should be expressed to the 
extent feasible.  If any question cannot 
be answered, the reasons should be given.  
The RO should ensure that the notice of 
the examinations is sent to the veteran's 
current address.  The claims folder must 
be made available to the examiners prior 
to the examinations.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The Neurological examiner should respond 
to the following questions:

I.  Whether it is at least as likely 
as not that the veteran has a low 
back disability, other than lumbar 
myositis, that either had its onset 
in service, or was proximately due 
to or the result of or aggravated by 
a service connected disability.  If 
aggravated, the degree of 
aggravation should be quantified, to 
the extent feasible.  

II.  Whether it is at least as 
likely as not that the veteran's 
reported weakness of the right leg 
is a separate and diagnosable 
disability or whether it is a 
manifestation of a service connected 
myositis or some other back 
disability.

III.  Whether the veteran has any 
neurological manifestations 
referable to the service connected 
gunshot wound of the left leg, 
including left thigh muscle atrophy.  
If so, all such manifestations 
should be described in detail, and 
the nerve(s) affected and severity 
thereof should be indicated.  

IV.  Determine whether the veteran 
has any neurological manifestations 
referable to service connected 
myositis or any other low back 
disability which is proximately due 
to or the result of or is being 
aggravated by the service connected 
lumbar myositis.  If so, all such 
manifestations should be described 
in detail.  The discussion must 
include notation as to whether the 
veteran has persistent symptoms 
compatible with sciatic neuropathy; 
characteristic pain; demonstrable 
muscle spasm; or absent ankle jerk 
or other neurological findings 
appropriate to the site of any 
diseased disc.  If attacks of 
intervertebral disc syndrome are 
present, the examiner should note 
whether the attacks are recurrent, 
whether there is intermittent relief 
or whether there is little 
intermittent relief.  

The Orthopedic examiner should:

I.  Provide complete ranges of 
motion in degrees for the left knee, 
ankle, and low back.  For VA 
purposes, normal ankle dorsiflexion 
is to 20 degrees and normal ankle 
plantar flexion is to 45 degrees.  
Normal knee flexion is to 140 
degrees and normal extension is to 0 
degrees.  38 C.F.R. § 4.71a, Plate 
II.  Indicate whether the veteran 
has ankylosis of the left leg at the 
left knee or left ankle attributable 
to the service connected gunshot 
wound of the left leg with fracture 
and whether the ankylosis is 
favorable or unfavorable.  The 
position in degrees should be given.  

II.  Determine whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether it is at least 
as likely as not that there is or 
may be additional range of motion 
loss or ankylosis of the service 
connected left leg disability, 
including each affected joint, and 
service connected low back 
disability due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare ups 
under § 4.45.  If there is 
functional ankylosis, the position 
in degrees should be given.  If it 
is not feasible to make any 
determination, the examiner should 
so note and give the reasons. 

III.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign due to a 
service connected back disability or 
a back disability which is 
proximately due to or the result of 
or is being aggravated by a service 
connected disability. 

IV.  Describe the scars resulting 
from the gunshot wound of the left 
leg and note whether any scars are 
painful and tender on objective 
demonstration or poorly nourished 
with repeated ulceration.  

V.  Note what muscle groups were 
injured by the gunshot wound of the 
left leg, the functions affected by 
each injured muscle group and the 
severity of each injured muscle 
group.  

VI.  Comment on the functional 
limitations due solely to the 
veteran's service connected gunshot 
wound of the left leg and left thigh 
atrophy.  Functional limitations 
should be described with as much 
specificity as possible.  The 
examiner should comment on the 
presence or absence of fascial 
defects, atrophy, impaired muscle 
tone, loss of power, and lowered 
fatigue threshold. 

4.  After completion of the requested 
development, the RO should review the 
veteran's claims for service connection 
for a disability manifested by weakness 
of the right leg and for a low back 
disability other than lumbar myositis and 
the claims for increased ratings for 
residuals of a gunshot wound and fracture 
of the left leg, left thigh muscle 
atrophy, and lumbar myositis on the basis 
of all the evidence of record.  If the 
actions taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  This must include a discussion as 
to whether it is more advantageous to 
rate the veteran under the old or revised 
muscle injury rating criteria.  Further, 
the case of Allen v. Brown, 7 Vet. App. 
439 (1995) must be considered as to the 
claim for service connection for a low 
back disability other than lumbar 
myositis.   

If the veteran fails to appear for an 
examination, the RO should consider and 
discuss 38 C.F.R. § 3.655.  If this is 
the case, the RO should include a copy of 
the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


